           Case 1:21-cv-01364-EPG Document 5 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN SETH HARPER,                                 Case No. 1:21-cv-01364-EPG (PC)

12                        Plaintiff,
13             v.                                           ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    DAVID ROBINSON, et al.,
                                                            (ECF No. 2)
15                        Defendants.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY JAIL
17

18            Plaintiff Jonathan Seth Harper (“Plaintiff”) is a prisoner proceeding pro se pursuant to 42
19   U.S.C. § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C.
20   § 1915. (ECF Nos. 1, 2.) Plaintiff has made the showing required by § 1915(a) and accordingly,
21   the request to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory
22   filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make
23   monthly payments in the amount of twenty percent of the preceding month’s income credited to
24   Plaintiff’s trust account. The Sheriff of Kings County, or his or her designee, is required to send
25   to the Clerk of Court payments from Plaintiff’s account each time the amount in the account
26   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27   ///
28   ///
                                                        1
       Case 1:21-cv-01364-EPG Document 5 Filed 09/15/21 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

 3        2.    The Sheriff of Kings County, or his or her designee, shall collect payments

 4              from Plaintiff’s prison trust account in an amount equal to twenty percent

 5              (20%) of the preceding month’s income credited to the prisoner’s trust

 6              account and shall forward those payments to the Clerk of Court each time the

 7              amount in the account exceeds $10.00, in accordance with 28 U.S.C.

 8              § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

 9              Clerk of Court. The payments shall be clearly identified by the name and

10              number assigned to this action.

11        3.    The Clerk of Court is directed to serve a copy of this order and a copy of

12              Plaintiff’s in forma pauperis application on the Sheriff of Kings County.
          4.     The Clerk of Court is directed to serve a copy of this order on the Financial
13
                Department, U.S. District Court, Eastern District of California, Sacramento
14
                Division.
15

16
     IT IS SO ORDERED.
17

18     Dated:   September 15, 2021                         /s/
                                                   UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                   2
